Per Curiam,
We have examined the record with special reference to the specifications of error, and are not satisfied that either of them should be sustained. The findings of the material facts were fully warranted by the evidence; and they are quite sufficient to support the decree “ perpetually restraining the said defendants, their workmen, agents, employees, successors and assigns from carrying on the manufacture and business as in said bill described,” etc. If, as was suggested on argument, the defendant has since adopted new and improved methods of conducting its business, whereby the nuisance complained of has been abated, the court below will see that the parties are both protected in their respective rights. The injunction prohibits carrying on the manufacture and business “ as in said bill described.”
For reasons given at length in the report of the learned master and court below, we think the decree should be affirmed.
Decree affirmed and appeal dismissed with costs to be paid by appellant.